Certified State Law Question, No. 300CV7740. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The United States District Court for the Northern District of Ohio, Western Division, certified the following questions to this court:
“1. Does a Manual giving probationary police officers greater procedural rights than those already afforded under R.C. § 737.15, et seq., impair the authority of the Mayor under R.C. 737.15 et seq.?
“2. If so, does O.R.C. § 737.15 et seq., thereby contravene the Home Rule authority conferred on the Village under § 3, Art. XVIII of the Ohio Constitution?
“3. Does ‘forced republication,’ if proven, satisfy the publication element of a claim for defamation?”
The court declines to answer the above questions. This cause is therefore dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.